 Case 2:19-cv-00384-JRG Document 13 Filed 04/29/20 Page 1 of 2 PageID #: 82



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


LONGHORN HD LLC                                      Case No.: 2:19-cv-00384-JRG

              Plaintiff,
       v.

Check Point Software Technologies Ltd.

            Defendant.
______________________________________________________________________________

                                 NOTICE OF APPEARANCE

       NOW COMES Kurt Truelove, of the Truelove Law Firm, PLLC, 100 West Houston,

Marshall, Texas 75670, and enters an appearance as counsel of record for Plaintiff Longhorn HD

LLC.

       Mr. Truelove requests to receive notices from the Court on all issues related to this case.



DATED: April 29, 2020

                                             Respectfully submitted,

                                             /s/ Kurt Truelove
                                             Justin Kurt Truelove
                                             TX State Bar No. 24013653
                                             TRUELOVE LAW FIRM, PLLC
                                             100 West Houston
                                             Marshall, Texas 75670
                                             903-938-8321
                                             903-215-8510 Fax
                                             kurt@truelovelawfirm.com
 Case 2:19-cv-00384-JRG Document 13 Filed 04/29/20 Page 2 of 2 PageID #: 83



                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who
are deemed to have consented to electronic service



                                                /s/ Kurt Truelove
